                                                                                          FILED
                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division


COURTHOUSE NEWS SERVICE,                                                         CLERK, U.S. DISTRICT COURT
                                                                                        NORFOI K VA


       Plaintiff,

V.                                                          Civil Action No. 2:18-cv-391


GEORGE E. SCHAEFER,in his Official
Capacity as the Clerk of the Circuit Court
for the City of Norfolk; and

JACQUELINE C. SMITH,in her Official
Capacity as the Clerk of the Circuit Court
for Prince William County,

       Defendants.


                                     OPINION & ORDER


       This case is brought under 42 U.S.C. § 1983, filed by Courthouse News Service

("Plaintiff), and asks this Court whether George E. Schaefer("the Norfolk Clerk")and Jacqueline

C. Smith ("the Prince William Clerk") (collectively, "Defendants" or "the Clerks") deprived

Plaintiff of its qualified First Amendment right to access newly-filed civil complaints. The Court

held a bench trial, commencing on January 31, 2020, and FOUND that (1) the First Amendment

guarantees a qualified right to access newly-filed civil complaints contemporaneously with their

filing, and (2)that during the months of January of 2018 through June of 2018 and for a period of

time thereafter, Defendants deprived Plaintiff of that right. The Court hereby ISSUES this

Opinion and Order pursuant to Federal Rule of Civil Procedure 52(a)to further explain its findings

of fact and conclusions of law. Any item marked herein as a finding of fact which may also be

construed as a conclusion of law is hereby adopted as such. Any item marked herein as a

conclusion of law which may also be construed as a finding of fact is hereby adopted as such.

                                                1
                                    L FINDINGS OF FACT


A.     THE PLAINTIFF


       1. Plaintiff is a nationwide news serviee that reports on civil litigation in state and federal

courts throughout the United States. See Trial Tr. 33:14-20 (Girdner). Plaintiff was founded in

1990. Trial Tr. 35:11-12 (Girdner). It competes with several other nationwide news services in

providing similar data.

       2. Plaintiff has more than 2,200 subscribers nationwide for its subscription-based

publications. In addition to law firms, Plaintiff subscribers include news and entertainment media

outlets, academic institutions, publicly traded companies, government entities, and non-profit

organizations.

       3. Plaintiffs publications include its New Litigation Reports, which contain staff-written

summaries of newsworthy new civil complaints. Doc. 77("FPTO") at 1-2. The New Litigation

Reports is a daily publication that focusses on complaints against businesses and government

entities, and any other civil lawsuits that may be of interest to Plaintiffs subscribers. FPTO at 1-

2, Trial Tr. at 41:6-22 (Girdner). Legal news, like all other news, has a short shelf-life.

Accordingly, it is important for news providers to have contemporaneous access to public

documents. Trial Tr. 56:12-19(Girdner).

       4. Plaintiff publishes two daily New Litigation Reports for courts in Virginia. The Virginia

Report includes coverage of the Circuit Court for Prince William County, Virginia, among other

state and federal courts. FPTO at 2. The Southern Virginia State Report includes coverage of

the Circuit Court for Norfolk, Virginia, among other state and federal courts. FPTO at 2; see

generalIv P45; P46.
         5. Among Plaintiffs other publications is the Daily Brief, which covers published,

nationwide appellate rulings, including all U.S. Supreme Court and federal circuit decisions, as

well as significant rulings from the federal courts, including the two Districts in Virginia.

         6. Plaintiff also publishes a publicly available website, www.courthousenews.com, which

features original news reports and commentary written by Plaintiffs staff and which is read by

hundreds of thousands of people each month. Trial Tr. 44:19-46:7(Girdner); see generally P27.'

         7. Plaintiffs employs reporters across the country who are assigned to cover particular

federal and state courthouses. Among their duties is reviewing and summarizing new civil

complaints for the New Litigation Reports and writing stories for the website. The CNS reporter

covering the Prince William Circuit Court, Joan Hennessey, generally visits the court at the end of

the day, usually arriving at approximately 4:30 p.m. FPTO at 4. The CNS reporter covering the

Norfolk Circuit Court, Jocelyn Rardin, generally visits the court at the end of the day, usually

arriving after 4:00 p.m. FPTO at 4.

         8. Traditionally, members of the press covered new litigation in major metropolitan areas

around the country by sending reporters to the courthouse towards the end of each day to review

civil complaints that had been filed that day. Trial Tr. at 35:2-10, 36:13-22(Girdner).

         9. From Plaintiffs founding in 1990, its reporters worked alongside reporters from

newspapers and other media, reviewing each day's complaints across the country, which court

staff provided to the press as a matter ofcourse. See Trial Tr. 34:25-36:12; 37:6-38:2; 38:16-39:22

(Girdner).

         10. Plaintiff competes with companies such as Thompson Reuters, LexisNexis, and

Bloomberg. Trial Tr. 46:21-25 (Girdner).


' Plaintiffs Exhibits are marked as P{X}, Defendants' exhibits are marked as D{X}, and the Joint Exhibits are
marked as Joint Exhibit {X}.
       11. Other media outlets and academic institutions rely on Plaintiff to learn about newly-

filed litigation. P4, P3. Plaintiff has been credited as the original source of reporting by

newspapers, legal publications, magazines, television, radio, and online media. Trial Tr. 49:616

(Girdner); P5.

       12. Plaintiff, and other members of the press and public, have historically enjoyed a

tradition of court clerks making most newly-filed civil complaints publicly available on the day

that they are filed. Trial Tr. at 35:2-10, 36:13-22 (Girdner).

B.     THE DEFENDANTS


       13. In Virginia, Circuit Court Clerks derive their authority from the Virginia Constitution

and operate independently. FPTO at 3. Clerks of Court are elected officials. See id.

       14. The elected Clerk of the Circuit Court for the City of Norfolk is George E. Schaefer.

FPTO at 3. Mr. Schaefer was elected in 2003 and re-elected in 2011 and in 2019. FPTO at 3.


       15. The elected Clerk of the Circuit Court for the County of Prince William is Jacqueline

C. Smith. Ms. Smith was elected in April of 2017. FPTO at 3. As the Clerk of the Circuit Court

for the County of Prince William, Ms. Smith's office also serves the City of Manassas, Virginia

and the City of Manassas Park, Virginia. Trial Tr. 374:20-25 (Smith).

       16. Under Virginia law. Defendants are the custodians of their courts' records, including

civil complaints. Trial Tr. 330:5-17; 332:1-3 (Schaefer); 376:12-25; 395:9-11 (Smith).

       17. As circuit court clerks. Defendants are responsible for developing and implementing

the policies and procedures for operating the Prince William Circuit Court Clerk's Office and the

Norfolk Circuit Court Clerk's Office, respectively, including the receipt and maintenance of civil

court records. FPTO at 3; e.g.. Trial Tr. 404:12-17(Smith).
          18. Defendants are responsible for the administration of civil court records, and for

ensuring that those records are maintained and available to the public for inspection and

examination. Trial Tr. 330:5-17(Schaefer); 376:12-25; 395:9-11 (Smith).

          19. Defendants act through their employees, and delegate to their employees the

responsibility of responding to requests for court records, including new civil complaints, and the

responsibility of ensuring that those records are maintained and available in a timely manner to

the public for inspection and examination at their respective courts. E.g.. Trial Tr. 361:23-362:21

(Schaefer).

C.       FILING PROCEDURES AT DEFENDANTS' OFFICES


         20. In either Clerk's Office, a person seeking to file a civil complaint may do so by

delivering a hard-copy, paper document to the Clerk's Office by hand delivery or mail delivery,

or by electronically filing the document. FPTO at 4-5. A pleading is considered filed when it is

physically delivered to the clerk and the fee is paid. See Alexandria Redevelopment & Hous.

Auth. V. Walker. 772 S.E.2d 297, 300(Va. 2015).^

         21. The Clerks utilize several technology platforms when docketing a complaint received

in paper or electronic form, including the Circuit Case Management System ("CCMS"), Case

Imaging System ("CIS"), Officer of the Court Remote Access("OCRA") system, the Financial

Accounting System ("FAS"), and the Virginia Judiciary E-Filing System ("VJEFS"). FPTO at 3-

4. Additionally, each Clerk offers public access terminals at which any member of the press or



- The Supreme Court of Virginia has made clear, "[w]hen not filed electronically, a pleading is filed when it is
physically delivered to the clerk of court" and "a circuit court clerk's 'filed' stamp is usually conclusive evidence of
the filing date." Alexandria Redevelopment & Hous. Auth. v. Walker. 772 S.E.2d 297,300(Va. 2015). However, the
Alexandria Redevelopment court did not have an occasion to determine whether failure to tender fees renders a paper
 unfiled. Id at n.8. However, in an unpublished opinion, the Supreme Court of Virginia affirmed the dismissal with
prejudice of a complaint, because, although the filer physically delivered a complaint and paid what he thought was
the appropriate fee, the filer's tendered fee was $2.00 short of the appropriate fee. Landini v. Bil-Jax Inc.. No. 140591
(Va. Jan. 30, 2015) (unpublished), available at http;//courts.state.va.us/courts/scv/orders_unpublished/l40591.pdf
(last visited on February 11, 2020). The Landini holding is consistent with the evidence presented at trial.
public may review filings scanned into CIS. FPTO at 4. Both Clerks maintain a "paper on

demand" policy, meaning that, with limited exception, all files are maintained in electronic format.

See, e.g.. Trial Tr. 383:9-14; 387:9-22(Smith).

       22. VJEFS is the system used by attorneys to electronically file ("e-file") civil cases in

certain Virginia circuit courts. VJEFS records are maintained by the Office of the Executive

Secretary ofthe Supreme Court of Appeals of Virginia("OES"). FPTO at 4. It is not administered

or maintained by the Norfolk Clerk's Office or the Prince William Clerk's Office. FPTO at 4.

       23. OES,in its capacity as the administrator of the Virginia circuit courts, maintains filing

data for cases filed in the circuit courts using the OES technology applications. This filing data

(the "OES Filing Data") comes from data logs from: CCMS, CIS, VJEFS, FMS, and the credit

card processor for e-filed cases. FPTO at 4.

                                   i. Prince William Procedure

       24. A new civil complaint filed in paper at the Prince William Circuit Court goes through

several stages before it can be viewed on the public access terminals:(I) initial intake;(2) Circuit

Court Case Management System ("CCMS") data entry; and (3) scanning. Trial Tr. 381:11-12

(Smith)These steps, which occur after the court's receipt ofa new complaint, are often collectively

referred to as "processing." The Civil Division ofthe Prince William Clerk's Office is open to the

public Monday through Wednesday, 9:30 a.m. to 5:00 p.m., and Thursday through Friday, 8:30

a.m. to 5:00 p.m. FPTO at 4.

       25. Stase One: Initial Intake. A deputy clerk at the intake counter receives a new

complaint and immediately stamps "filed" and the date on the face of the complaint. The clerk

skims the document to identify the type of document being filed and, when a civil complaint, the

cause of action and amount at issue. See, e.g.. Trial Tr. 398:7-17 (Smith). The clerk enters initial
data about the complaint, e.g.. the name of the plaintiff and at least one defendant, the type of

document being received, the amount of damages sought, etc., into the court's FAS, which

calculates the filing fee. E.g.. Trial Tr. 398:18-24 (Smith); D26. The clerk then receives the

payment and a case number is generated. A receipt identifying the payment amount and case

number(among other things) is printed at the counter and handed to the filer. Trial Tr. 386:5-18;

386:24-387:5 (Smith).

        26. While the partial docket information entered into FAS can be viewed on the public

access terminals after initial intake, the complaint itself is not available on the public access

terminals until after CCMS data entry and scanning. Trial Tr. 387:23-25 (Smith).

        27. Stase Two: CCMS Data Entry. A deputy clerk opens the court's case management

system - CCMS - on his/her computer terminal. Information about the complaint previously

entered into FAS during intake is automatically populated in CCMS. Trial Tr. 386:19-387:3

(Smith). When the clerks' staff set aside a newly-filed complaint and take the first processing

steps after the day the complaint is filed, the system will auto-populate the "filing date" to reflect

the date of processing rather than the actual date of filing. In those instances, clerks are expected

to manually correct the "filing date" in the system, but do not always do so. When they do not

manually update the "filing date," the CCMS "filing date" field will reflect a date later than when

the complaint was actually filed.

        28. The deputy clerk enters additional case information into CCMS,including the names

of additional parties, the attorneys' names, if the document is a complaint, the type of complaint

(e.g.. motor vehicle tort), and, if service is requested, that information is also entered. E.g.. D27;

D28;D29; D30; D31;D32.
        29. Sta2e Three:Scannins. At some point after CCMS data entry, the deputy clerk scans

the complaint into digital form using a scanner that is located at each deputy clerk's desk. The

deputy clerk is able to view the scanned pages on the screen on the desk as scanning proceeds. The

scanned complaint is then linked to the CCMS docket and can be viewed on the public access

terminals almost immediately. See Trial Tr. 387:23-25; 395:20-396:5; 397:6-11; 400:4-14

(Smith).

       30. Fewer steps are required for new e-filed complaints to be processed and made available

on the public access terminals, because the filers submit the documents in digital form on the

VJEFS (i^, they do not need to be scanned by clerks) and enter the case data that a deputy clerk

would otherwise enter into FAS and CCMS. Thus, VJEFS handles the initial intake, CCMS data

entry, and scanning work that a clerk would perform for a paper filing. A deputy clerk then

accesses VJEFS, cursorily reviews and performs post-filing formal "acceptance" of the filing, at

which point it is made available to the public on the public access terminals. Trial Tr. 389:8-390:6

(Smith).

                                      a. Norfolk Procedure

       31. The Norfolk Clerk's Office is open to the public Monday through Friday, 8:45 a.m. to

4:45 p.m. FPTO at 4. A new civil complaint filed in paper at the Norfolk Circuit Court goes

through several stages before it can be viewed on the public access terminals:(1)initial intake;(2)

CCMS data entry; and (3) scanning. These steps, which occur after initial intake, are often

collectively referred to as "processing."

       32. Staee One: Initial Intake. Court staff at the intake counter receive a new complaint

across the counter and "receipt" the complaint by reviewing the case type, stamping the face page

"filed" with a date stamp, entering the initial case data into FAS, ealculating the filing fee.



                                                8
receiving the filing fee, generating a case number and writing it on the face page of the complaint,

and then printing a receipt. Trial Tr. 106:24-108:16 (Larson). This process takes a matter of

minutes. Trial Tr. 108:13-17 (Larson).

        33. This initial intake is performed by civil deputy clerks at the intake counter. Trial Tr.

106:24-107:2 (Larson).

        34. While the partial docket information entered into FAS can be viewed on the public

access terminals after initial intake, the complaint itself is not available on the public access

terminals until after CCMS data entry and scanning. Trial Tr. 110:1-10 (Larson).

        35. Sta£e Two: CCMS Data Entry. A deputy clerk opens CCMS on his/her computer

terminal. The deputy clerk will enter basic case information, such as attorneys' names, parties'

names, and general case information into the CCMS system. Trial Tr. 109:8-110:10 (Larson).

Information about the complaint previously entered into FAS during intake is automatically

populated in CCMS. Trial Tr. 110:3-10 (Larson). The length of time that this process takes

depends on the complexity of the case. Trial Tr. 110:11-17 (Larson). This stage is sometimes

referred to as "indexing" or "docketing.''

       36. When the clerks' staff set aside a newly-filed complaint and take the first processing

steps after the day the complaint is filed, the system will automatically populate the "filing date"

to reflect the date of processing rather than the actual date of filing. In those instances, clerks are

expected to manually correct the "filing date" in the system, but do not always do so. When they

do not manually update the "filing date," the CCMS "filing date" field will reflect a date later than

when the complaint was actually filed. Trial Tr. 116:7-117:8 (Larson). The deputy clerk will then

enter basic case information discussed supra at If 28. E.g.. D27; D28; D29; D30; D31; D32.
       37.Stase Three:Scannine. The clerk scans the complaint into digital form using a scanner

located at the clerk's workstation. The clerk is able to view the scanned pages on the screen at

his/her workstation as scanning proceeds. The scanned complaint is then linked to CCMS and can

be viewed on the public access terminals located in the Norfolk Clerk's Office. Trial Tr. Ill: 4-8

(Larson). A paper is publicly available immediately, or with de minimis delay, after scanning.

Trial Tr. 111:9-13 (Larson).

       38. Fewer steps are required for new e-filed complaints to be processed and made available

on the public access terminals, because the filers submit the documents in digital form on VJEFS

(i.e.. they do not need to be scanned by clerks) and enter the case data that a deputy clerk would

otherwise enter into FAS and CCMS. Thus, VJEFS handles the initial intake, CCMS data entry,

and scanning work that a clerk would perform for a paper filing. A deputy clerk then accesses

VJEFS, cursorily reviews and performs post-filing formal "acceptance" of the filing, at which

point it is made available to the public on the public access terminals. Trial Tr. 127:18-

128:17;129:13-23 (Larson).

D.     DEFENDANT'S PROCEDURES,PRACTICES,AND CUSTOMS

                                           i. Norfolk

       39. Plaintiffs Southeast Bureau Chief Ryan Abbott visited the Norfolk Clerk's Office in

August 2017 to explore the court's access procedures and to request access to newly-filed

complaints that had not yet been posted to the public access terminals. Trial Tr. 263:14-264:3

(Abbott).

       40. Mr. Abbott was referred to Norfolk Circuit Court civil deputy clerk Sonya Turner. After

introducing himself as a reporter and bureau chief for Plaintiff, Mr. Abbott requested access to

civil complaints that had been filed but not yet fully processed and scanned. Ms. Turner informed



                                               10
Mr. Abbott that Plaintiff had to wait to see new complaints until they were available on the public

access terminals - after initial intake, CCMS data entry, and scanning - pointing as she spoke to a

sign on the clerks' inner office door which read "Officers of the Court." Trial Tr. 263:21-265:9

(Abbott).

       41. In September of 2018, approximately two months after this lawsuit was filed, members

of Plaintiffs staff met with the Norfolk Clerk and some of his staff. Trial Tr. 122:17-123:2

(Larson). That meeting was intended to review Plaintiffs complaints of untimely access. Trial

Tr. 122:17-123:2 (Larson).

       42. Until that meeting. Plaintiff was subject to the policy,custom,and practice ofproviding

access to complaints only after full processing, including scanning and being made available for

viewing on the public access terminals. E.g.. Trial Tr. 265:10-19(Abbott).

       43. During the time frame relevant to this lawsuit, January, 2018, to June, 2018, and

currently, the public and non-public (i.e., behind the-counter) spaces in the Norfolk Clerk's Office

were, and currently are, separated by a door with a sign stating: "Officers of the Court." Trial Tr.

106:12-22(Larson).

       44. The Norfolk Clerk does not have any written policies for providing the public or media

with access to new civil complaints. E.g.. Trial Tr. 122:13-14 (Larson).

                                        a. Prince William


       45. During the relevant timeframe, and currently, the Prince William Clerk's Office's

policy, custom, and practice was, and is, to make new complaints available only on the public

access terminals- after the completion ofinitial intake, CCMS data entry, and scanning. E.g.. Trial

Tr. 404:2-6 (Smith).




                                                11
          46. The Prince William Clerk's Office has, at times, made exceptions to its policy, custom,

and practice of providing access to new complaints only on the public access terminals after

processing. See Trial Tr. 7-11 (Smith).

          47. Prior to 2018, Plaintiff was often able to review new complaints before CCMS data

entry and scanning. This enabled Plaintiff to review the vast majority of complaints on the day of

filing.

          48. On January 25, 2018, in response to a request by Plaintiff for several complaints that

had been filed but not yet scanned and made available on the public access terminals. Civil

Division Supervisor Brenda Elford informed Plaintiffs Southeast Regional Bureau Chief Ryan

Abbott that Plaintiff could not see new complaints until they were available on the public access

terminals - after intake, CCMS data entry, and scanning. Trial Tr. 258:6-23 (Abbott).

          49. From that time until some point after the filing of this lawsuit. Plaintiff was only

permitted to see new civil complaints after they had been fully processed, including having been

scanned and made available for viewing on the public access terminals. E.g.. Trial Tr. 404:2-6

(Smith).

          50. In or about November 2017, a sign was posted in various locations in the Prince

William Clerk's Office, including at the public access terminals, which stated:"We are dedicated

to scanning all new civil filings into our digital system within ten (10) days of receipt in this

office." That sign remains posted. Trial Tr. 401:1-5 (Smith).

          51. Other than the sign posted in the Clerk's Office, no written policy ofthe Prince William

Clerk's Office concerning responses to requests for newly-filed civil complaints was introduced

into evidence.




                                                  12
       52. After Plaintiff filed this lawsuit, the Prince William Clerk denied that the delays in this

case ever occurred; has maintained that her office is under no legal obligation to provide the level

of access it began to provide only after this lawsuit was filed; and has asserted that her office could

not provide same-day access to complaints without disrupting business operations even though it

is now, on a post-lawsuit basis, doing just that. Doc. 52 fflf 55-56, 58-59, 61.

E.     DELAYS IN ACCESS


       53. Both parties called expert witnesses to explain their opinions on what the OES filing

data means for this case. Each party stipulated to the qualifications of the other party's expert

witness. Trial Tr. 170:23-171:1 (Plaintiffs Counsel).

                                  /. Defendant's Expert Testimony

       54. Defendants relied on the testimony of Dr. David Harless.

       55. The Court accords the testimony of Dr. Harless little weight.

               a.   Dr. Harless relied on an incorrect data set for this case. Dr. Harless considered


                    all initial civil tilings accepted by the two (2) Virginia Circuit Court Clerks,

                    despite the fact that this litigation centers around general civil complaints.

                    General civil complaints were the category of newly-filed civil complaints to

                    which Plaintiff sought access. Dr. Harless, on the other hand, relied on a much

                    broader data set encompassing any initial civil filing. Dr. Harless's data set

                    included filings of little, if any, value to Plaintiff, including concealed handgun

                    permits, restoration of gun rights petitions, marriage licenses, pawnbroker

                    license applications, and name change petitions among others. Dr. Harless was

                    advised that Plaintiffs complaint focused on a much smaller set of initial

                    filings. Trial Tr. 455:7-12(Harless).



                                                  13
b. Dr. Harless presented his conclusions as number of filings available "within

   one court day." This metric includes filings that were available on the same day

   that they were filed and filings that were available on the court day immediately

   following the day that they were filed. E.g.. Trial Tr. 453:16-21 (Harless).

c. Although Dr. Harless presented his opinions in the form of number of filings

   available "within one court day," he did not break his analysis down to show

   how many filings were available on the same day that they were filed and how

   many filings were available on the court day immediately following the day that

   they were filed. E.g.. Trial Tr. 453:16-21 (Harless).

d. Dr. Harless used unreliable "start dates" and "end dates" for measuring the

   length oftime that a civil filing was publicly unavailable. Dr. Harless relied on

   a "start date" that is automatically populated in the electronic system by CCMS.

   However, testimony at trial indicated that this is not always an accurate date.

   Ms. Kancherla, Plaintiffs expert witness, independently relied upon the date

   on which a pleading was filed by checking the date of the "FILED" stamp on

   the paper copy of the pleading. Trial Tr. 203:3-204:18 (Kancherla); 477:4-6

   (Harless).

e. Dr. Harless also used the date on which the CCMS data is publicly available.

   Trial Tr. 464 17-18; 465:2 (Harless). As explained supra, the CCMS data

   includes basic information about the case, such as the names ofthe plaintiff and

   defendant and the general category of the case. The CCMS data does not

   include specific information about the allegations and legal theories of the

   lawsuit that one would find in a complaint. That specific information is publicly



                                14
   available when the pleading itself is scanned into CIS. This is significant,

   because time may pass between the date on which the CCMS general

   information is available and the date one which the actual pleading is scanned

   and publicly available. Indeed, the data show that on many occasions the date

   on which the pleading was scanned is later than the date on which the CCMS

   general information became publicly available. Ms. Kancherla, Plaintiffs

   expert witness, relied on the date on which an initial filing was manually

   stamped 'filed' as her end date. Trial Tr. 201:10-20 (Kancherla).

f. Dr. Harless indicated that he chose to use the date on which CCMS general case

   information was made publicly available, because of the possibility of re

   scanning. Trial Tr. 464 17-18; 465:2; 470:14-471:16 (Harless). Re-scanning is

   a situation in which a pleading, for a variety of reasons, may have to be "re-

   scanned" into the system. Thus, the scan date could, theoretically, change.

   However, evidence at trial showed that re-scanning usually happens

   immediately after an error is discovered on the filing date. Trial Tr. 118:24-

   119:1; 120:13-14(Larson); 316:11-13 (Elford). Also, the scan date reflected in

   the OES statistics is the re-scan date, not the date of original scanning Trial Tr.

   470:14-471:16 (Harless).      Furthermore, Dr. Harless could not quantify how

   often re-scanning occurred and Mr. Larson said an instance had not come to his

   attention in three (3) to four(4) years. Trial Tr. 475:8-9 (Harless).

g. Accordingly, Dr. Harless's method had the effect of relying on a data set which

   caused him to consider data irrelevant to the case; he could not differentiate

   between pleadings that were available on the same day that they were filed and



                                 15
                   pleadings that were publicly available on the court day immediately following

                   the day on which they were filed, and Dr. Harless relied on improper start and

                   end dates. Therefore, the Court FINDS that Dr. Harless's opinions are of no

                   value to this case.


               h. In summary. Dr. Harless's generalized statistical finding were based upon

                   erroneous assumptions and entirely inconsistent with OES's own data.

                                  a. Plaintiff's Expert Testimony

       56. Plaintiff relied on the testimony of Ms. Amita Kancherla.

       57. Ms. Kancherla concluded that between January 2018 and June 2018 the Norfolk Circuit

Court made 5% of new civil complaints available on the day offiling; 25% available the next court

day after filing; 43% available two court days after filing; and 26% available three or more court

days after filing. P6; P8.

       58. Ms. Kancherla opined that by September 2018, the Norfolk Circuit Court made

approximately 40% of new civil complaints available on the day of filing; approximately 70%

available on the day of filing in October 2018; and approximately 90% available on the day of

filing in November 2018. P8; Trial Tr. 217:6-10 (Kancherla).

       59. Ms. Kancherla concluded that between January 2018 and June 2018 the Prince William

Circuit Court made 38% of new civil complaints available on the day of filing; 22% available the

next court day after filing; 16% available two court days after filing; and 23% available three or

more court days after filing. P7; P9.

       60. Ms. Kancherla further concluded that by September 2018, the Prince William Clerk's

Office was making approximately 78% of new civil complaints available on the day of filing. By




                                                16
November 2018, access had slid back somewhat, with the court making approximately 65% of

new civil complaints available on the day of filing. P9; Trial Tr. 218:4-8 (Kancherla).

         61. However, the Court reviewed the data and could not find a basis to support Ms.

Kancherla's opinion that 5% of newly filed civil complaints in Norfolk were publicly available on

the day that they were filed.             Joint Exhibit 1; P6; P7; P8; P9. This figure markedly differs

from the OES data. While some differences are traceable to her reliance on the stamped filing date

as her "beginning date" the 5% figure is not supported by a preponderance of the evidence.

         62. The Court FINDS that Ms. Kancherla's opinions are entitled to significant weight and

are reasonably consistent with the OES statistics save for the 5% figure discussed supra If 61. Ms.

Kancherla analyzed a relevant set of civil complaints, and Ms. Kancherla verified the filing date

ofthose complaints based upon the physical examination ofthe paper filings with the date stamped

on the initial document filed.


                                  Hi. The Court's Review ofthe Raw Data

         63. The Court conducted its own de novo review of the raw OES data^ to compare it to the

conclusions of the expert witnesses. Based on that review, the Court observes that the number of

newly-filed civil complaints that were made publicly available on the same day that they were

filed is higher in Norfolk than to what Ms. Kancherla testified. As noted previously, this is due in

some degree to her use of the stamped filing date.

         64. However, under the Court's own review of the raw OES data, the level of access at

both the Norfolk and Prince William Clerks' Offices was deficient during the relevant timeframe.''




^ The data discussed herein are drawn from the entirety of Joint Exhibit 1.
"By "relevant timeframe" the Court is referring to the six(6) month period in 2018 before this lawsuit was filed;
January through June 2018.

                                                         17
        65. The following charts show the date on which newly filed, general civil complaints were

made publicly available in each Clerk's Office for the year 2018.^ Each chart is followed by a

graphical representation of the data. The Court omitted December 2018, because the parties only

produced data through December 4, 2018.

                                                      Figure 1:

                   Availabilitv of Newlv Filed General Civil ComDlaints in Prince
                                           William County in 2018


                Month            Available       on    Available      the   Available two         or
                                 the same day court day after more court days
                                 of filing    filing          after filing
                January          66.9%                 13.5%                 18.6%


                February         58.3%                 13.5%                28.1%


                March            64%                   18.4%                 17.6%


                April            70.6%                9.5%                   19.8%


                May              67.9%                 13.2%                 18.8%


                June             54.2%                 13.5%                32.2%


                July             42.4%                 16%                  41.5%


                August           76.7%                7.7%                   1.5%


                September        93.2%                3.8%                   1.9%


                October          90.6%                5.8%                  3.4%




^ In reviewing these data, the Court INCLUDED the following categories of civil complaints, as are appropriately
deemed "general civil complaints:" APPL - Local Government, GAPL - Detinue, GAPL - Zoning, GAPL - Warrant
in Debt, GAPL - Unlawful Detainer, Declaratory Judgment, Motor Vehicle, Compromise Injury/Settlement, Contract
Action, Specific Performance, Quiet Title, Medical Malpractice, General Tort Liability, Intentional Tort, Complaint
Catch All, Condemnation, Delinquent Taxes, Injunction, Landlord Tenant, Crossclaim, Counterclaim, Wirt of
Mandamus. This is a complete and exhaustive list of the categories of cases that the Court tracked. The Court
EXCLUDED initial civil filings that are not "general civil complaints," such as concealed handgun permits, divorce,
appointment of guardian, name change petition, restore felony, reinstatement, garnishment, liens, pawnbroker
applications, forfeiture of property, change of sex, bond forfeiture, and appointment of church trustee.



                                                       18
                 November        88.1%                 8.3%                 3.5%



                                  Prince William Filing Data

  1
0.9
0.8
0.7
0.6
0.5
0.4
0.3
0.2
0.1
  0
                                                           &
                                     ^ ^                                                   J'
                                                                                            ^
                                                                        ^            °
              Same Day — —Within One Court Day                                Two Court Days or More


 Figure 2: Line Graph Showins the Chanees in Access in Prince William County Durins 2018^

                                                  Figure 3:

                  Availability of Newly Filed General Civil Complaints in the
                                         Citv of Norfolk in 2018


                 Month          Available on        Available the       Available two or
                                the same day court       day more court days
                                of filing    after filing    after filing
                 January        31.7%               38.8%               29.4%


                 February       34.2%               39.7%               26%


                 March          37.3%               46.1%               16.4%


                 April          32.8%               38.1%               27.6%


                 May            19%                 59%                 22%


                 June           39.3%               43.8%               16.8%




^ The vertical arrow marks the month in which this lawsuit was filed.

                                                        19
                  July           41.5%               41.5%                16.9%


                  August         40%                 54.4%                5.5%


                  September 56.7%                    36.4%                5.4%


                  October        68.3%               30.6%                1%


                  November       92.3%               7.6%                 0%



                                         Norfolk Filing Data


                                                                   A




                                                                                                 #
                                                                              #           O
            •Same Day — —Within One Court Day                              Two Court Days or More




     Fisure 4: Line Graph Showine the Chanses in Access in the City ofNorfolk Durine 2018^

          66. According to these data, both Clerks' level access grew at a high rate after July, 2018.

 By the end ofthe period for which the Court has data, the Norfolk Clerk achieved over 90% same-

 day access and the Prince William Clerk more than 88% same-day access. If one were to set aside

 the instances of less than same-day access for the five (5) days surrounding the Thanksgiving

 holiday, the Prince William Clerk also achieved 90.24% in November, 2018.


'The line marked "A" denotes the month in which this lawsuit was filed. The line marked "B" denotes the month in
 which the Norfolk Clerk met with Plaintiff to discuss access to newly-filed civil complaints.

                                                          20
                                      iv. Post-Lawsuit Access


        67. After this lawsuit was filed in July of 2018, both Clerks' Offices produced dramatic

improvements in access.      Access in the Norfolk Clerk's Office showed its most dramatic

improvement after the September 2018 meeting between Ms. Schaefer's staff and Plaintiffs staff.

There is no explanation or evidence offered to explain the dramatic increase in access in both the

Norfolk and Prince William Clerks' Offices shortly after this lawsuit was filed. Neither Clerks had

a significant change in its number of civil filings and both offered testimony that no additional

staff was added and no policies or procedures were changed.

        68. Plaintiff, by its own admission, is not suffering from unacceptable delays at the present

time. E.g.. Trial Tr. 81:6-9 (Girdner).

        69. Although Plaintiff is not suffering from unacceptable delays at the present time, there

is no evidence of any assurance that Defendants will not revert back to unconstitutional practices.

Deputy clerks from both offices testified that they could not meet the accessibility rates of80-85%

of accessibility of designated new civil filings on the date of filing without draconian actions

including denying equal access to the rest of the public, hiring additional staff, and working

overtime. However,in spite of their protestation, to the contrary they began achieving the 80-85%

level of access and better in late 2018 and Plaintiffs evidence indicates that they have continued

to do so up to the present date.

        70. The delays in access discussed herein are the result of Defendants' practices and

customs, but not due to their formal policies.

        71. There is insufficient evidence to show that the practices and customs that resulted in

the delays in access were narrowly tailored to serve a substantial or compelling government

interest.




                                                 21
                                 IL CONCLUSIONS OF LAW


        This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §§ 1331 and

1343; 42 U.S.C. § 1983; and the First and Fourteenth Amendments to the United States

Constitution.


        This Court has personal jurisdiction over Defendants beeause they are located within this

District and have appeared without objeeting to personal jurisdiction.

        Venue in this Distriet and Division is proper, beeause a substantial portion of the events

and omissions oceurred in this District and Division, the Norfolk Clerk's Office is in this District

and Division, the Prince William Clerk's Office is located within this Division, and the Prince

William Clerk is properly joined in this ease. 28 U.S.C. § 1391(b); Loc. R. Civ. P. 3; Doc. 48 at

7-11.


        The legal issues presented by this case are:(A) whether this case is moot;(B) whether

Plaintiff has satisfied the elements required to impose section 1983 liability on Defendants;(C)

whether the First Amendment provides a right of aeeess to a subset of newly-filed civil complaints;

(D)if there is a First Amendment right, was it violated by Defendants; and (E) what remedy, if

any, should be granted.

A.      MOOTNESS


        Defendant argues that whether Plaintiff received contemporaneous access to civil

complaints is moot, because Defendants are now providing Plaintiff with the aeeess it seeks. The

Court FINDS that this matter is not moot.


        The United States Constitution limits the federal courts' jurisdiction to "Cases" and

"Controversies." U.S. Const, art. Ill, § 2. Thus, in order for a federal court to have jurisdiction,

an actual controversy must exist. "To qualify as a ease fit for federal-eourt adjudication,'an actual



                                                 22
controversy must be extant at all stages of review, not merely at the time the complaint is filed.'"

Arizonans for Official English v. Arizona. 520 U.S. 43, 67(1997)(quoting Preiser v. Newkirk.

422 U.S. 395, 401 (1975)). When an actual controversy no longer exists (or never existed), the

case is said to be "moot" and the Court is without jurisdiction to hear it.

       However,the Supreme Court ofthe United States has recognized,"that a defendant cannot

automatically moot a case simply by ending its unlawful conduct once sued." Alreadv. LLC v.

Nike. Inc.. 568 U.S. 85,91 (2013)(citing Citv of Mesquite v. Aladdin's Castle. Inc.. 455 U.S. 283,

289 (1982)). Indeed, "[t]he mootness doctrine ordinarily does not extend to situations where a

party quits its offending eonduct partway through litigation." 6th Cong. Dist. Republican Comm.

V. Alcorn. 913 F.3d 393, 407 (4th Cir. 2019). This "voluntary cessation exception" seeks to

prevent a situation where a defendant stops potentially unlawful eonduct after it is sued, and then

resumes that conduct after the lawsuit is declared moot. Alreadv. 568 U.S. at 91. The voluntary

cessation doctrine will not save a lawsuit where "there is no reasonable expectation that the wrong

will be repeated." Lvons Partnership. L.P. v. Morris Costumes. Inc.. 243 F.3d 789, 800 (4th Cir.

2001)(quoting United States v. W.T. Grant Co.. 345 U.S. 629, 633 (1953)). A defendant has a

"heavy burden" to prove that there is no reasonable expeetation that the wrongful conduct will be

repeated. Id.

       While Defendants are now providing Plaintiff the access it seeks, there is ample evidence

to show that during the relevant time period. Defendants denied Plaintiff its constitutionally

protected right of access. There is no evidence of a formal policy or other means to show that the

alleged unlawful delays eannot reasonably be expected to reoccur. Defendants eontinue to deny

that any unconstitutional delays occurred and even represent that they have not changed any

policies or practices since this lawsuit was filed. Nevertheless, the evidenee shows that the



                                                 23
unconstitutionally deficient access remarkably improved after this lawsuit was filed. Without

more, Defendants cannot show that it is "absolutely clear" that the illegal conduct will not be

repeated. Deal v. Mercer Ctv. Bd. Of Educ.. 911 F.3d 183, 191 (4th Cir. 2018)(emphasis in

original). Accordingly, this case is not moot.

B.     SECTION 1983 LIABILITY


        In order to prevail in a section 1983 case, such as this one, a plaintiff must prove that(1)

he was deprived of a federally protected right(2)by a "person"(3)acting under color of state law.

42 U.S.C. § 1983; Lvtle v. Dovle. 326 F.3d 463, 471 (4th Cir. 2003); Moodv v. Citv of Newport

News. 93 F. Supp. 3d 516, 529 (E.D. Va. 2015); Woodson v. Citv of Richmond. 2 F. Supp. 3d

804, 809(E.D. Va. 2014). Section 1983 liability attaches where the deprivation of constitutional

rights was caused by an official policy, custom, or practice. Monell v. Den't of Soc. Servs.. 436

U.S. 658, 690-91 (1978)(Section 1983 liability must be based on an official policy or custom);

see also Los Angeles Ctv. v. Humphries. 562 U.S. 29, 36 (2010) ("usage" and "practice" are

customs for which Section 1983 liability is appropriate).

                           i. Deprivation ofa Federally Protected Right

       As described in further detail infra at sections II.C and II.D, the Court FINDS that there is

a federally protected right under the First Amendment to the United States Constitution to access

newly-filed civil complaints contemporaneously with filing and that such right was violated by

Defendants in this case.


                                            a. "Person"


       State officials acting in their official capacities are generally not suable "persons" under

section 1983. Will v. Michigan Dep't of State Police. 491 U.S. 58, 71 (1989). However, state

officials in their official capacities are section 1983 "persons" when the plaintiffseeks prospective.



                                                 24
equitable relief. Id at 71 n.10("Ofcourse a state official in his or her official capacity, when sued

for injunctive relief, would be a person under § 1983 because "official-capacity actions

for prospective relief are not treated as actions against the State."); Ex parte Young. 209 U.S. 123,

159-160(1908).

        In order to bring itself within the "Ex parte Young exception," a plaintiff s complaint need

only plead that an ongoing violation of federal law is occurring; actually proving an ongoing

violation is not necessary. Verizon Marvland. Inc. v. Public Service Commission of Marvland.

535 U.S. 635, 646 (2002)("[T]he inquiry into whether suit lies under Ex parte Young does not

include an analysis of the merits of the claim."); Idaho v. Coeur d'Alene Tribe of Idaho. 521 U.S.

261, 281 (1997)("An allegation of an ongoing violation of federal law where the requested relief

is prospective is ordinarily sufficient to invoke the Young fiction."); D.T.M. ex rel. McCartnev v.

Cansler. 383 F. App'x 334, 337-38 (4th Cir. 2010)("In determining whether the Ex parte Young

exception applies, a court need only conduct a 'straightforward inquiry into whether the complaint

alleges an ongoing violation offederal law and seeks relief properly characterized as prospective.")

(internal quotations omitted), ("However, to fall within the Ex parte Young exception, it is

sufficient for Plaintiffs' suit to allege an ongoing violation of federal law; actually proving such

an ongoing violation is unnecessary.")(emphasis in original); see also 17A Moore's Federal

Practice - Civil, Suits Against State Offices. § 123.40[l][3][a][iii] ("The Ex parte Young

exception to Eleventh Amendment immunity applies only when an ongoing violation of federal

law is alleged . . . Whether state officials are actually violating federal law is a merits question,

not a question of Eleventh Amendment immunity.") (underlined emphasis added, italicized

emphasis in original).




                                                 25
            Here, Defendants are sued in their official capacity only. Compl., Doc. 1 at 1 (Caption),[f

  8 ("Defendant George E. Schaefer ... is sued in his official capacity only."). If 9 ("Defendant

  Jacqueline C. Smith . . . is sued in her official capacity only."). Accordingly, this is only an

  "official capacity case," as opposed to an individual capacity case involving personal wrongdoing

  or supervisory liability.^

           Defendants argued that they cannot be subjected to section 1983 liability, because there is

  no evidence of ongoing violations of federal law. Such an argument is misplaced. Plaintiffs

  complaint pleaded ongoing violations offederal law and asked for declaratory and injunctive relief

  to prevent future violations. Plaintiff did not ask for damages,^ only declaratory"' and injunctive

  relief. Accordingly, Plaintiffs lawsuit properly brings the instant claims against Defendants as

  section 1983 persons.

                                                 Hi. "Color ofState Law"

           An official acts under color of stat law where he or she performs state action. West v.

  Atkins. 487 U.S. 42, 49-50 (1988).                   Defendants are duly elected state officials under the

  Constitution of Virginia and have the authority to create policies and sanction customs in their

  offices. The practices and customs at issue in this case were the result of Defendants using their



  ^ A section 1983 defendant can be held liable, under the appropriate circumstances, in his official capacity or individual
  capacity for his own personal wrongdoing or supervisory wrongdoing.              Clark v. Marvland Dep't of Public Safetv
  and Correctional Services. 316 F. App'x 279,282(4th Cir. 2009). An action against an official in their official capacity
  is, in fact, a suit against the entity for which the official was acting. Will v. Michigan Den't of State Police. 491 U.S.
  58, 71 (1989). ("[A] suit against a state official in his or her official capacity is not a suit against the official but rather
  is a suit against the official's office."). However, an action against an official in their personal capacity is a suit against
  that person only, for illegal actions the official personally committed or actions committed as a supervisor. E.g.. Clark.
  316 F. App'x at 282 ("these [state] administrators are liable in their individual capacities only for their personal
  wrongdoing or supervisory actions that violated constitutional norms [due to Eleventh Amendment immunity for
  claims for damages against defendants in their official capacities]."). Supervisory liability, unlike official capacity
  liability, is personal liability for injuries inflicted by the official's subordinates, based on the official's supervisory
  indifference or tacit authorization of illegal conduct. Shaw v. Stroud. 13 F.3d 791, 798 (4th Cir. 1994).
'Although Plaintiff requests attorney's fees, attorney's fees awarded under 42 U.S.C. § 1988 are not considered legal
  damages prohibited by the Eleventh Amendment to the United States Constitution. Hutto v. Finnev. 467 U.S. 678,
  691-92(1978).
    Declaratory Judgment is within the Ex pane Young exception. See Green v. Mansour. 474 U.S. 64(1985).

                                                                26
powers bestowed upon them by virtue of their state office. Indeed, Defendants exercised their

power "possessed by virtue of state law and made possible only because the [Defendants are]

clothed with the authority of state law." West. 487 U.S. at 49. Further, neither Defendant suggest

that any relevant act or omission was committed not under color of state law.

       Accordingly, Plaintiff proved that Defendants acted under color of state law in this case.

                                  iv. Policy, Custom, or Practice

       Defendants argue that there is no evidence of an official custom, policy, or practice to

support section 1983 liability. A policy, custom or practice can be proved in four ways:

       (1) through an express policy, such as a written ordinance or regulation;(2) through the
       decisions of a person with final policymaking authority;(3) through an omission, such as
       a failure to properly train officers, that manifest[s] deliberate indifference to the rights of
       citizens; or (4) through a practice that is so persistent and widespread as to constitute a
       custom or usage with the force of law.

Lvtle. 326 P.3d at 471 (internal quotations omitted). "An official policy . .. must be contrasted

with 'episodic exercises of discretion in the operational details of government.'" Semple v. Citv

of Moundsville. 195 F.3d 708, 712 (4th Cir. 1999)(quoting Snell v. McDaniel. 824 F.2d 1380,

1386 (4th Cir. 1987)). Outside of formal decision making, a custom may arise if a practice is so

"persistent and widespread" and "so permanent and well settled as to constitute a 'custom or usage'

with the force of law." Carter v. Morris. 164 F.3d 215, 218 (4th Cir. 1999)(quoting Monell. 436

U.S. at 691).

       The delays in access at the Prince William and Norfolk Circuit Courts during the relevant

period resulted from customs and practices implemented by Defendants or their employees acting

on their behalf, which created "a practice that [was] so persistent and widespread as to constitute

a custom or usage with the force of law." Lvtle. 326 F.3d at 471. These practices and customs

include only making newly filed civil complaints available after full administrative indexing and


                                                 27
scanning, and delayed making the great majority of newly-filed civil complaints available on the

date of filing in most eireumstances. Statistical evidence at trial showed an unaeceptable number

of newly filed civil complaints were not made publicly available until after the day it was filed. A

significant number of newly filed eivil complaints were not publicly available until two or more

court days after filing. This unaceeptable level of aecess pervaded both Clerks' Offices for a six-

month period in 2018, until Plaintiff filed this lawsuit; thus, it is more than mere "episodic

exercises of diseretion." Semple. 195 F.3d at 712. This level of access occurred consistently,

undisturbed for a six-month period," until a lawsuit was filed. Thus, the delays in aeeess are

"persistent and widespread" eonduct eonstituting a practice or custom actionable under section

1983. Carter. 164 F.3d at 218.


         Evidence at trial also showed that both clerks displayed written signs directed at restricting

public and press access to newly filed civil complaints. In Norfolk, a sign that reads "Officers of

the Court" is displayed above the door between the publie area and the clerk's office. This sign

makes no reference to the Norfolk Clerk's policy of allowing credentialed media into the clerk's

office.'^ In Prince William County,the sign indicated that the clerks would scan(and thereby make

publicly available) civil filings within ten (10) days. This sign makes no reference to the Prince

William Clerk's claimed caveat that the sign only refers to civil filings after an initial filing.

         Accordingly, Plaintiff proved that the deprivation of a federally protected right was the

result of a practice or custom pursuant to section 1983. Therefore, the Court FINDS that Plaintiff

has proved the elements to establish liability under 42 U.S.C. § 1983.



'' The Court observes that no data is in the bench trial record of the levels of access before January 2018. However,
the Court has no reason to believe that it would be materially different than the data offered at trial. See Trial Tr.
63:16-64:8(Girdner)(describing substantial delays beginning in the fall of 2017).
  This is not to say that the Clerks must allow any member ofthe press or public behind their counters. However, the
Court finds that the Norfolk Clerk's claimed "policy" is of little help or relevance to this case where it is unwritten
and unposted such that the only people who know about it are the clerks and frequent guests from the media.

                                                         28
C.       WHETHER THERE IS A FIRST AMENDMENT RIGHT TO ACCESS NEWLY-
         FILED CIVIL COMPLAINTS


         It is clear that, as a matter of federal law, the public has a right to access judicial records

and documents. The public's right to access judicial records stems from two (2) sources: the

common law and the First Amendment to the United States Constitution. Level 3 Comm's LLC v.


Limelight Networks. Inc.. 611 P. Supp. 2d 572, 577-78 (E.D. Va. 2009). The common law right

presumes public access to all judicial records, but that presumption can be rebutted where other

interests, such as sensitive commercial information, outweigh the public's interest. Va. Dep't of

State Police v. Wash. Post. 386 F.3d 567, 577 (4th Cir. 2004). It is undisputed that the federal

common law provides a right of access to newly-filed civil complaints. However, the question in

this case is whether the First Amendment also provides a right of access to newly-filed civil

complaints.

                    i.       Whether the First Amendment Guarantees a Right ofAccess

(1)      Other Federal Courts' Holdings

         Before undertaking its own analysis of the applicability of the First Amendment to this

case, the Court observes that each federal court to reach this question'^ have found that the First

Amendment applies in similar cases filed by this Plaintiff and another. E.g.. Courthouse News

Service v. Planet. 947 F.3d 581, 2020 WL 253562,2020 U.S. App. LEXIS 1578 (9th Cir. Jan. 17,

2020)("As we held in Planet 1. and as the district court correctly concluded, a qualified First

Amendment right of access extends to timely access to newly filed civil complaints.")("Planet 1"):



  The United States Court of Appeals for the Seventh Circuit denied relief to Plaintiff on abstention grounds.
Courthouse News Serv. v. Brown. 908 F.3d 1063 (7th Cir. 2018), cert, denied 140 S.Ct. 384 (Mem),2019 WL
5150484. The Seventh Circuit did not hold that the First Amendment is inapplicable. Id Even the district court in
Yamasaki. the only other court to deny relief to Plaintiff, acknowledged that, under Ninth Circuit precedent, there is
a First Amendment right of access to newly-filed civil complaints. Courthouse News Service v. Yamasaki. 312 F.
Supp. 3d 844, 860(C.D. Cal. 2018)(going on to find that the facts before the court did not constitute a violation of
that right).

                                                         29
Courthouse News Service v. Planet. 750 F.3d 776, 788 (9th Cir. 2014)(describing Courthouse

News Service's First Amendment claim as "cognizable") FTlanet H"l: Bernstein v. Bernstein

Litowitz & Grossman LLP.814F.3d 132, 141 (2d Cir. 20161: Courthouse News Service v. Brown.

2018 WL318485(N.D. 111. Jan. 8.20181. rev'd on other grounds bv 908 F.3d 1063(7th Cir. 2018);

Courthouse News Service v. Yamasaki. 312 F. Supp. 3d 844, 860(C.D. Cal. 2018)(going on to

find that the facts before the Court did not constitute a violation of the First Amendment right);

Courthouse News Service v. Tingling. 16 Civ. 8742,2016 WL 8739010(S.D.N.Y. Dec. 16, 2016)

(recognizing that the Second Circuit found a First Amendment right in Berstein. issuing a

preliminary injunction under that First Amendment right). Transcript Proceeding, Order Reported

at 16 Civ. 8742,2016 WL 8505086(S.D.N.Y. Dec. 16,2016); Courthouse News Service v. Planet.

Case No.: CV 11-08083, 2016 WL 4157210, at *11 (C.D. Cal. May 26, 2016)("Planet llF'l:

Bernstein v. Bernstein Litowitz Berger & Grossmann LLP. 14-CV-6867, 2016 WL 1071107,

(S.D.N.Y. March 18, 2016), affd 814 F.3d 132 (2d Cir. 2016); Courthouse News Service v.

Jackson. Civil Action No. H-09-1844, 2009 WL 2163609, at *5 (S.D. Tex. July 20, 2009).

Although the federal courts' unanimity is good evidence that the First Amendment applies to this

case, the Court will also apply its own analysis.

(2)     This Courts' Analvsis


        The Supreme Court first recognized that the First Amendment guarantees some right to

access judicial proceedings in Richmond Newspapers. Inc. v. Virginia. 448 U.S. 555 (1980)

(recognizing a First Amendment right to access criminal trials). However, it is clear that the First

Amendment, unlike the common law, does not apply all judicial records and proceedings. Va.

Dep't of State Police. 386 F.3d at 580 ("[W]e have never held that the public has a First

Amendment right of access to a pretrial hearing on a non-dispositive civil motion or to the



                                                30
transcript of such a hearing."); In re: Mgm't Svsts. Corp.. 67 F.3d 296, 1995 WL 541623, at *3

(4th Cir. 1995)(Table)("Neither the Supreme Court nor this Court has ever held that the mere

filing of a document triggers the First Amendment guarantee of access."); soe also Anderson v.

Crvovac. Inc.. 805 F.2d 1,13 (1st Cir. 1986)("History and logic lead us to conclude that there is

no presumptive first amendment public right of access to documents submitted to a court in

connection with discovery motions."). The First Amendment may apply to certain proceedings

and filings both in criminal and civil cases. Doe v. Public Citizen. 749 F.3d 246, 265 (4th Cir.

2014).

         To determine whether the First Amendment applies to a particular court process or

document, courts in the Fourth Circuit generally apply the "experience and logic" test. E.g.. In

re: U.S. for an Order Pursuant to 18 U.S.C. section 2703(DT 707 F.3d 283,291 (4th Cir. 2013)."'

The "experience and logic" test has two prongs, both of which must be met to find that the First

Amendment guarantees a right of access:(1)"whether the place and process have historically been

open to the press and general public," and (2)"whether public access plays a significant positive

role in the functioning of the particular process in question." Baltimore Sun Co. v. Goetz. 886 F.2d

60,64(4th Cir. 1989)(quoting Press-Enterprise Co. v. Superior Court. 478 U.S. 1,8-10(1986)).

         Beginning with history, the Court should examine whether the place and process have

historically been open to the press and general public. Goetz. 886 F.2d at 64. There is no dispute

that, historically, courts have openly provided the press and general public with access to civil

complaints. All parties agree that a civil complaint is the "opening bell" of civil litigation. There

is no evidence in the record to suggest that, historically, complaints have been kept from public




  In a recent opinion, the Fourth Circuit discussed the First Amendment's applicability in civil cases without using
the experience and logic test. In Doe v. Public Citizen, the Fourth Circuit held that docket sheets are "critical
components" to the public's access to civil proceedings. 749 F.3d 246, 268 (4th Cir. 2014).

                                                        31
view.'^ Plaintiff cites numerous cases across the country that recognize the public's right to review

civil complaints. Doc. 59 at 21 (citing Bernstein v. Bernstein Litowitz Bereer & Grossmann LLP

814 F.3d 132, 141 (2d Cir. 2016)(federal court of appeals in New York finds a First Amendment

right of access)); Charlottesville Newsp.. Inc. v. Berrv. 206 S.E.2d 267, 267-68 (Va. 1974)(state

Supreme Court of Virginia finding that public has a right to access certain pleadings and

proceedings); Langford v. Vanderbilt Univ..287 S.W.2d 32,36(Term. 1956)(state Supreme Court

ofTennessee finding that the "press has for time out of mind published []contents ofa pleading.")).

At trial. Plaintiffs CEO, Mr. Girdner, testified to a "tradition" of courts making newly-filed civil

complaints available on the same day they were filed. Mr. Schaefer, the Norfolk Clerk, testified

that that it had always been his unwritten policy and that of his predecessor to make new civil

filings available "behind the counter" and there was evidence that the Prince William Clerk did

the same before Ms. Smith took office.


         This Court has previously determined that there is no First Amendment right of access to

qui tam complaints. ACLU v. Holder. 652 F. Supp. 2d 654, 662-63 (E.D. Va. 2009). However,

the instant case does not implicate gm tam complaints, rather it implicates newly-filed, general

civil complaints. By statute, the peculiar procedure of a gui tam lawsuit'^ must be initiated by a

complaint filed in camera. 31 U.S.C. § 3730(b), Erickson ex rel. United States v. Am. Institute of

Bio. Scies.. 716 F. Supp. 908, 912 (E.D. Va. 1989)("[Qui tam filing procedures] were adopted

primarily to allow the government first to ascertain in private whether it was already investigating




'hn contrast, discovery proceedings and papers,such as interrogatories, requests for production, deposition transcripts,
etc. are often conducted outside the public's view.
   "Qui tam" is a short-hand name for "qui tam pro domino rege quam pro se ipso in hac parte sequitur," which
translates as "who brings the action for the king as well as for himself." E.g.. United States ex rel. Stillwell v. Hughes
Helicopters. Inc.. 714 F. Supp. 1084, 1086 n.l (C.D. Cal. 1989). In "qui tam" cases under the False Claims Act, a
private entity may sue on behalf of the government. 31 U.S.C. § 3730(b). In a qui tam lawsuit, the complaint must be
filed under seal for m camera review for at least sixty (60) days and cannot be served on a defendant until the court
permits such service. 31 U.S.C. § 3730(b)(2).

                                                           32
the claims stated in the suit and then to consider whether it wished to intervene. S.Rep. No. 345,

99th Cong., 2d Sess. 24, reprinted in 1986 U.S. Code Cong. & Admin. News 5266, 5289. The

provisions were also designed to prevent alleged wrongdoers from being tipped off that they were

under investigation."). That procedure has been used since 1986 without challenge until Holder.

Thus, this Court held that there is no history or experience of public access to newly-filed qui tam

complaints. Holder. 652 F. Supp. 2d at 662.

       Here, Plaintiff does not challenge access to complaints or other documents which are held

under seal pursuant to statute or order or rule of the court. Plaintiff only seeks access to general,

civil complaints. As to the complaints at issue here, there is no law or fact cited that suggests that

there is a lack of experience of the public's open access to newly-filed civil complaints.

Accordingly, the Court FINDS that the history prong is satisfied.

       Turning to logic, the Court must examine whether public access plays a significant role in

the functioning of the particular process in question. Goetz. 886 F.3d at 64. The Fourth Circuit

has held that the First Amendment provides the public with a right of access to papers filed in

connection with a motion for summary judgment, Rushford v. New Yorker Magazine. Inc.. 846

F.2d 249, 252-53 (4th Cir. 1988), and Judicial opinions which rule on a motion for summary

judgment. Doe.749 F.3d at 267. The First Amendment attaches to these papers, because summary

judgment is "an adjudication that serves as a substitute for trial." Id (internal quotations and

citations omitted). Similarly, a complaint frames the issues for trial. It would be difficult for the

public to supervise the courts and take part in judicial process without knowing:(1)the parties,(2)

alleged facts, (3) the issues for trial, and (4) the relief sought. While summary judgment is a

substantive resolution of the dispute; in the same vein, the complaint itself is the dispute. Thus,




                                                 33
 access to a complaint plays a significant role in civil litigation, whether the particular procedure is

a motion to dismiss, a motion for summary judgment,trial, or even appeal. As one court observed:

         When a complaint is filed, and the authority of the people of the United States is thereby
         invoked, even if only as a threat to induce settlement, the American people have a right to
         know that the plaintiff has invoked their power to achieve his personal ends. Logic
         therefore strongly endorses the historical default that complaints are public documents.
         Consistent with experience and logic, the presumption of public access to complaints is
         protected by the First Amendment.

Bernstein v. Bernstein Litowitz Berger & Grossmann LLP. 14-CV-6867, 2016 WL 1071107, at

*9 (S.D.N.Y. March 18, 2016), M£d 814 F.3d 132 (2d Cir. 2016). Thus, the Court FINDS that

the logic prong is met.

         Accordingly, the Court FINDS that the experience and logic test is satisfied and FINDS

that the public and press enjoy a qualified First Amendment right of aecess to newly-filed civil

complaints unless particular filings are entitled to confidentiality by law.'^*

                                             a. Scope ofthe Right

         When the First Amendment applies to the public's right of access to a particular court

document or procedure, the publie and press generally have a "contemporaneous right of aceess."

Doe V. Public Citizen. 749 F.3d 246, 272 (4th Cir. 2014). Indeed, "[ejach passing day may

eonstitute a separate and cognizable infringement of the First Amendment." Id. (quoting Grove

Fresh Distribs.. Inc. v. Everfresh Juice Co.. 24 F.3d 893, 897(7th Cir. 1994)).

         The Fourth Circuit has not defined "contemporaneous" in this context. See id. Black's

Law Dictionary defines "contemporaneous" as "[Ijiving, occurring, or existing at the same time."


"Notwithstanding their trial arguments to the contrary, in early motions practice, Defendants conceded,"[wjhile the
Fourth Circuit has not expressly held that the qualified right of access under the First Amendment applies to newly-
filed civil complaints, it seems likely that it does given existing precedent." Doc. 20 at 24.
   Even ifthe "critical component" analysis from Doe was used, supra at 30 n.l2, the result would be the same. Unlike
discovery filings, housekeeping filings, or other minor court papers, the Complaint is significant for a multitude of
reasons. Complaints frame the issues for trial and invoke the power of the Court to resolve a dispute. Indeed, to
understand subsequent proceedings, reference to the Complaint is often necessary. Accordingly, even under the
"critical component" test, the First Amendment applies.

                                                        34
Contemporaneous. Black's Law Dictionary (11th ed. 2019). Webster's Third uses a similar

definition,'^ and defines "contemporaneously" as "at or near the same time." Contemporaneous.

Webster's Third New International Dictionary of the English Language- Unabridged

(1986).2''

         Applying that definition to the facts of this case, the Court FINDS that the word

"contemporaneous" means in this context: on the same day of filing, insofar as practicable and

if not practicable within one court day."One court day" means prior to the curtailment of access

on the next court day following the filing day.

D.       WHETHER THE FIRST AMENDMENT RIGHT WAS VIOLATED


                                             i. Standard ofReview

         Although courts are unanimous on the applicability of the First Amendment, the

appropriate standard ofreview is less clear. Clear Fourth Circuit precedent requires the application

of strict scrutiny to this case. Doe v. Public Citizen. 749 F.3d 246, 266 (4th Cir. 2014)("[T]he

First Amendment secures a right of access only to particular judicial records and documents . . .

and, when it applies, access may be restricted only if closure is necessitated by a compelling

government interest and the denial of access is narrowly tailored to serve that interest . . . .")

(internal citations and quotations omitted). This follows similar language from the Supreme Court

which stated that the qualified First Amendment right may be "overcome only by an overriding

interest based on findings that closure is essential to preserve higher values and is narrowly tailored

to serve that interest." Press-Enterprise Co. v. Superior Court of Cal. For Riverside Ctv.. 478 U.S.



""Contemporaneous" is defined as, "existing or occurring during the same time;" "originating, arising, or being
formed or made at the same time : marked by characteristics compatible with such origin." Contemporaneously.
Webster's Third New International Dictionary of the English Language- Unabridged (1986).
  A recent online search of Merriam-Webster's website reveals a nearly identical definition, "existing, occurring, or
originating during the same time." Contemporaneous. Merriam-Webster's English Dictionary Online,
https://www.merriam-webster.com/dictionary/contemporaneous?src=search-dict-box (last accessed on February 9,
2020).

                                                        35
1, 10 (1986). To survive strict scrutiny, the party seeking to restrict access, here. Defendants,

must prove that the restriction is necessitated by a compelling government interest and are

narrowly tailored to serve that interest. Doe. 749 F.3d at 266.

       Recently, the Ninth Circuit held that claims such as the one before the Court here are

subject to the intermediate time, place, and manner review. Courthouse News Service v. Planet.

947 F.3d 581, 595-96(9th Cir. 2020): see also Globe Newspaper Co. v. Superior Court for Norfolk

Ctv.. 457 U.S. 596, 607 n.l7 (1982)("Of course, limitations on the right of access that resemble

'time, place, and manner' restrictions on protected speech ... would not be subjected to such strict

scrutiny."). This intermediate review is "rigorous," but not strict scrutiny. Planet. 947 F.3d at 596.

"[Ijncidental delays in access are constitutionally permitted where they are content-neutral,

narrowly tailored and necessary to preserve the court's important interest in the fair and orderly

administration of justice." Planet. 947 F.3d at 595. To survive such intermediate scrutiny, the

party seeking to restrict access - here. Defendants - must show that the restriction is necessitated

by a significant interest, are narrowly tailored to further that interest, and leave open ample

alternative channels ofcommunication. Revnolds v. Middleton. 779 F.3d 222,227(4th Cir. 2015).

Evidence is required to survive intermediate scrutiny, not mere argument. Id at 229.

       Because recent Fourth Circuit precedent requires the application of strict scrutiny, the

Court will apply strict scrutiny. The Court notes, however, that both standards of review require

Defendants to come forward with evidence, not mere argument, to show that the delays are

narrowly tailored to some higher governmental interest. As described infra at section II.D.,

Defendants cannot satisfy their burden under either test. Accordingly, the Court FINDS that even

if it were to apply intermediate constitutional review. Defendants' actions resulted in

constitutionally deficient access during the relevant time period.



                                                 36
                                                    a. Discussion


         It is clear that delays in access occurred. These delays in access occurred because of the

practices and customs of Defendants. Defendants maintained a practice or custom of scanning

complaints only after they were fully indexed and docketed. The levels in access prior to this

lawsuit are so inadequate as to constitute a practice or custom of making newly filed civil

complaints publicly available in a manner that is not contemporaneous with filing. Therefore, the

burden shifts to the Defendant to prove their polices, practices, and customs are narrowly tailored

to serve compelling government interests.^'

         Defendants cannot do so. Defendants claim that their interests in the orderly administration

of their office and protecting confidential information outweigh the public's First Amendment

right to contemporaneous access. The Court first observes that under Virginia law, the filer is

responsible for redacting confidential information. E.g.. Va. Code § 8.01-420.8(A); 17.1-

223(B)(i). Defendants are currently ensuring that confidential information is protected while

maintaining contemporaneous access.

         Further, Defendants have failed to prove that their practices and customs that lead to the

substantial delays in this case were narrowly tailored to serve those government interests.

Defendants maintain that they have changed neither staff nor procedures since this lawsuit was

filed. Yet, shortly after this lawsuit was filed, both Clerks' Offices experienced a dramatic increase

in the civil filings at issue being made publicly available on the same day that they were filed.^^

Both Clerks consistently improved the access they provided to 88% to 90% by the end of the

period for which the Court has data. Defendants did not have to hire any new employees or change




  If the Court were to apply intermediate review, the relevant government interests must be "substantial."
  Both Clerks testified that all civil filing work handled in the same manner; therefore, tracing the subset of filings at
issue should yield the same results as tracing all civil filings.

                                                           37
their hours to achieve this increased access. Defendants have proven that they are capable of

attaining constitutionally adequate access without impairing their interests in the orderly

administration of their office and their interest in preventing public disclosure of confidential

information.


        Accordingly, under either strict or intermediate review, Defendants' practices and customs

fail constitutional scrutiny.

E.     REMEDIES


       Plaintiff asks for two(2)remedies in this ease: declaratory judgment and an injunction. As

described herein and for reasons described on the record, the Court GRANTS Plaintiffs motion

for declaratory judgment and DENIES Plaintiffs motion for an injunction WITHOUT

PREJUDICE. Plaintiff and Defendant may continue to monitor Defendant's compliance with

this Order and this Court will retain jurisdiction pending a report from both parties within six (6)

months of the date on this Order.


                                     /. Declaratory Judgment

       Declaratory judgment is a remedy that is separate and distinct from other remedies

available in the case. 28 U.S.C. § 2201(a). "In a ease of actual controversy within its jurisdiction,

. . . any court of the United States . . . may declare the rights and other legal relations of any

interested party . . . whether or not further relied is or could be sought." Id. The declaratory

judgment statute provides for a remedy; it is not a source ofjurisdiction. Aetna Cas. & Sur. Co.

V. Ouarles. 92 F.2d 321, 323 (4th Cir. 1937).

       A district court may exercise its jurisdiction over a suit for declaratory judgment when

three "essentials" are met:


       (1) the complaint alleges an 'actual controversy' between the parties 'of sufficient
       immediacy and reality to warrant issuance of a declaratory judgment;' (2) the court


                                                38
         possesses an independent basis for jurisdiction over the parties (e.g., federal question or
         diversity jurisdiction); and (3) the court does not abuse its discretion in its exercise of
         jurisdiction.

Volvo Const. Equipment N.A.. Inc. v. CLM Equipment Co.. Inc.. 386 F.3d 581, 592 (4th Cir.

2004).

         Whether to grant declaratory judgment is discretionary. Brillhart v. Excess Ins. Co.. 316

U.S. 491,494(1942). When exercising its discretion to issue declaratory judgment, a court should

consider:


         (1) whether the judgment 'will serve a useful purpose in clarifying the legal relations in
         issue;' (2) whether the judgment 'will terminate and afford relief from the uncertainty,
         insecurity, and controversy giving rise to the proceeding;'(3)considerations offederalism,
         effieieney, and comity;(4)'whether the declaratory judgment action is being used merely
         as a device for procedural fencing—that is, to provide another forum in a race for
         res iudieata or to achieve a federal hearing in a case otherwise not removable.'"

Norfolk Dredging Co. v. Phelps. 433 F. Supp. 2d 718, 722(E.D. Va. 2006)(quoting Aetna Cas.

& Sur. Co. V. Ind-Com Elee. Co.. 139 F.3d 419,422-23 (4th Cir. 1998)).

         Here, declaratory judgment is appropriate. The complaint alleges an actual controversy

involving deprivation of rights protected by the federal Constitution. Although Plaintiff is no

longer experiencing unconstitutional delays, this case is still presents an actual controversy of

"sufficient immediacy," because Defendants voluntarily reduced their unlawful conduct and have

not provided assurances that they will not resume it. The defense of both Clerks is two-fold:(1)

they argue that they did not wrongly deny access and (2) they argue that they incapable of

providing the access that the Plaintiff seeks, and that the OES data prove they actually provided,

without drastic or unreasonably interruption. The testimony of Mr. Larson and Ms. Elford lead

the Court to FIND that both Clerks refuse to accept the realty that they are fully capable of

providing contemporaneous access. E.g.. Trial Tr. 313:18-314:11 (Elford, by deposition). Indeed,

the undisputed raw data confirm this conclusion. Same day access was constitutionally deficient

                                                 39
for the first six (6) months of 2018, then, after this lawsuit was filed, both Clerks' Offices saw

dramatic increases in access. Thus, the Court concludes that the complaint adequately pleads an

actual controversy of sufficient immediacy and reality as to warrant declaratory judgment.

        This Court has an independent basis for jurisdiction, as found supra at II.

        Further, this Court is within its discretion to grant declaratory judgment. Defendants

continue to deny that any First Amendment violations occurred; in fact. Defendants continue to

deny that the First Amendment applies to this case at all. Thus,declaratory judgment will be useful

and helpful to clarify the legal relationship between Plaintiff and Defendants and eliminate any

uncertainty that lead to the filing of this action.

        Principles of federalism, efficiency, and comity weigh in favor of issuing a declaratory

judgment. State officials, although independently elected under their respective state constitutions,

are not at liberty to deny rights guaranteed by the federal Constitution. When state officials do so,

deny that it occurred, and deny that the federal Constitution even protects a right, a federal court

may, under appropriate circumstances present here, declare the rights of the parties. Such a

declaration, when drawn appropriately, does not adversely impact the federal-state balance of

sovereignty. Additionally, a declaratory judgment in this case will promote efficiency. The

declaratory judgment will clarify the scope ofthe First Amendment rights of access and clarify the

legal relationship between Plaintiff and Defendants.

       Finally, there is no evidence that a declaratory judgment is being sought for an improper

purpose.


       Accordingly, it is ORDERED,ADJUDGED,AND DECREED:

           I. That the press and public, including Plaintiff, enjoy a qualified right of access to

               newly-filed civil complaints contemporaneous with the filing of the complaint.



                                                  40
           2. That "contemporaneous" in this context means "the same day on which the

               complaint is filed, insofar as is practicable;" and, when not praeticable, on the next

               court date. "The next court date" is defined as a time prior to the eurtailment of

               access on the first day following the paper's filing when the Clerk's Office is open

               for business. Based upon the evidence in this case, including but not limited to the

               OES statistics, a reasonable expectation is that 85-90% of the new civil filings will

               be accessible to the public and press on the date of filing.

        There will be extraordinary circumstances when the Clerk's Office cannot substantially

meet the guidelines established in paragraphs 1 and 2 and others when there is only inconsequential

deviation. An attempt to define substantial vis-a-vis inconsequential is impracticable and should

be resolved by consultation between the Clerk's Office and the complainant, as took place between

Mr. Schaefer's office leadership and the Plaintiff in September 2018.

       The public and press are entitled to have news and public information presented in an

accurate, fair, and unbiased manner, and to complete their entitlement under the First Amendment

in a complete and timely manner as well.

       A denial of access or a deliberate delay in the same would be an obvious First Amendment

violation, but there is no suggestion that occurred at any time in Norfolk or Prince William County.

       While the number of newly-filed civil actions and the deputy clerks assigned to handles

them is reflected in the evidence, this ratio is not a major factor in computing guidelines for

accessibility. In both Clerk's Offices, the deputy elerks assigned to handling filings have a myriad

of other duties which impact some mathematical formula's application. Flowever, a substantial

increase in filings or decrease in staff will impact compliance. Improved technology at the OES

level will likely moot the access issue. Media, in all of its forms, is the instrument through which



                                                41
the public, as well as publie and private institutions, receive the information upon which the rely

in making well informed everyday decisions. To efficiently inform the public, the media must

have complete and timely access in our increasingly data-driven decision making.

                                             ii. Injunction

          In order to support a claim for injunction, a plaintiff must prove:

          (1) that it has suffered an irreparable injury;(2) that remedies available at law, such as
          monetary damages, are inadequate to compensate for that injury;(3) that, considering the
          balance of hardships between the plaintiff and defendant, a remedy in equity is warranted;
          and (4)that the public interest would not be disserved by a permanent injunction.

cBav V. MereExchange. 547 U.S. 388,391 (2006). Injunctions are not issued as a matter ofcourse,

and the district court retains its equitable discretion to deny an injunction, even where a Plaintiff

has made the requisite showing. Bethesda Softworks. LLC v. Interplav Entertainment Corp.. 452

F. App'x 351,353 (4th Cir. 2011)(quoting Christopher Phelps & Assocs.. LLC v. Gallowav. 492

F.3d 532, 543 (4th Cir. 2007)).

          Throughout this case, the Court has expressed its reluctance to issue an injunction. This

case presents a question of whether it is appropriate for an unelected federal judge to enjoin the

actions of an elected state court clerk. Although the Court has the authority to do so,        Ex parte

Young. 209 U.S. 123, 159-160 (1908), the Court FINDS that it should exercise restraint in so

acting.

          The Court is not persuaded that the public interest would not be disserved by an injunction.

The public has a strong interest in its elected circuit court clerks having the ability to perform their

duties in an efficient and cost-effective manner. If the Court were to issue an injunction here, the

Clerks may be put in a position of disproportionately endeavoring to comply with this Court's

order, rather than responding to the many demands of their offices. Although the public also has

a strong interest in the vindication of First Amendment rights, such as the right to access public


                                                   42
documents, the record before the Court shows that Defendants in this case have been trying in
good faith to comply with the demands of the First Amendment since this lawsuit was filed.

Indeed, since the latter part of 2018, both Clerks have substantially complied with the guidelines

in this Order.


       In denying an injunction the Court is exercising its equitable discretion. Based on the

record and arguments of counsel, the Court is not persuaded that an injunction is appropriate at

this time. However, the Court is persuaded that Plaintiff has made a showing that there is a real

risk that Defendants, in the absence of an injunction, could revert to their pre-lawsuit practices and

customs. Accordingly, the Court will RETAIN JURISDICTION over this case. The parties

should monitor the levels of access provided by Defendants for six (6) months following the

conclusion of the bench trial. No later than August 15, 2020, the parties shall file a joint status

report on the level of access provided by Defendants with supporting documents from OES. If the

parties cannot agree as to the adequacy of such access, the joint status report should succinctly

state each parties' positions. If Plaintiff be so advised, it may renew its motion for a permanent

injunction based on (I)the record evidence currently before the Court and (2) any new evidence

that comes to light during the six (6) month period. Plaintiffs renewed motion for a permanent

injunction grounded upon the foregoing evidence shall be due no later than August 30, 2020.

                          III. CERTIFICATE OF APPEALABILITY


       At the conclusion of the bench trial, defense counsel made an oral motion for a certificate

of appealability. That motion is GRANTED.

       Pursuant to 28 U.S.C. § 1292(b), the Court FINDS that the issues addressed herein involve

"controlling question[s] oflaw as to which there is substantial ground for the difference of opinion

and that immediate appeal from this order may materially advance the ultimate termination of the


                                                 43
litigation." 28 U.S.C. § 1292(b). The United States Court of Appeals for the Fourth Circuit, which

would have appellate jurisdiction over this ease, has never ruled precisely on the questions before

the Court. Because this Court will retain jurisdiction over the case, the Court FINDS that the

instant litigation may be materially advanced if interlocutory review is conducted.

       Accordingly,the Court CERTIFIES that Defendants may apply to the United States Court

of Appeals for the Fourth Circuit for a certificate of appealability of the following questions:(A)

whether this case is moot;(B) whether Plaintiff has satisfied the elements required to impose

section 1983 liability on Defendants;(C)whether the First Amendment provides a right of access

to newly-filed civil complaints; (D) if there is a First Amendment right, was it violated by

Defendants; and (E) what remedy, if any, should be granted. Defendants shall apply for such an

appeal no later than ten (10) days after this Opinion and Order is entered. Both parties are

further ADVISED that pursuant to 28 U.S.C. § 1292(b), the case before the Court WILL NOT

BE STAYED by virtue ofthis certificate, or by virtue ofan appeal being granted, unless so ordered

by the appellate eourt.

                                   IV, ATTORNEY S FEES

       If Plaintiff intends to move for attorney's fees, its motion for attorney's fees shall be due

in a manner consistent with the Court's recent order amending its attorney's fees scheduling order.

Doc. 101.


                                       V, CONCLUSION

       Accordingly, the Court FINDS AND CONCLUDES that (1) the First Amendment

guarantees a qualified right to access newly-filed civil complaints contemporaneously with their

filing, and (2)that during the months of January of 2018 through June of 2018 and for a period of




                                                44
time thereafter. Defendants deprived Plaintiff of that right. Accordingly, Plaintiff is awarded

declaratory judgment consistent with this Opinion and Order.

          The Clerk is REQUESTED to distribute a copy of this Opinion and Order to counsel of

record.
                                                                        /s/
          It is SO ORDERED.                             Henry Coke Morgan, Jr.
                                                        Senior United. States District Julg^
N^folk, Virginia                                           Henry Coke Morgan,Jr. //fCv/"''
     InH.i-iLyplA        2020                         Senior United States District Judge




                                              45
